NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0155n.06
                           Filed: December 15, 2004

                                            No. 03-3693

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

PARVEEN BEGUM,
      Petitioner,
                                                      Petition for Review of an
               v.                                     Order of the Board of Immigration
                                                      Appeals
JOHN ASHCROFT, U.S. ATTORNEY GENERAL,
      Respondent.

______________________________/

       Before: KENNEDY, MARTIN, and MOORE, Circuit Judges

       Kennedy, J. Parveen Begum petitions this court for review of the order of the Board of

Immigration Appeals (“BIA”) denying her request for asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction to hear this petition pursuant

to the Immigration and Nationality Act. 8 U.S.C. § 1252.

                                         BACKGROUND

       Petitioner is a citizen of Bangladesh who entered the United States on June 25, 1997 as a

non-immigrant exchange visitor. She had permission to remain in the United States until August

31, 1997, but she remained beyond that time. The former Immigration and Naturalization Service

(“INS”) began removal proceedings pursuant to the Immigration and Nationality Act, 8 U.S.C. §

1227(a)(1)(B), on December 4, 1999. Petitioner conceded removability, but requested asylum on

February 2, 1999.

       At her asylum hearing, petitioner discussed several incidents that she alleged proved a well-

founded fear of persecution that would permit her asylum in the United States. Petitioner is a doctor.
She alleges that her work on women’s health issues, especially her work on birth control and

abortion rights, angered an Islamist group in Bangladesh known as the Moulabadi. She further

alleges three specific incidents that she argues constitute persecution.

       First, petitioner described an incident in which several men from the Moulabadi surrounded

her house and threatened to kill her. However, petitioner never saw the men as her brother was able

to talk with the men and get them to disperse before petitioner arrived at home. Therefore,

everything petitioner knew about the incident came from her brother. Petitioner’s brother’s affidavit

was an exhibit. It said nothing about the threat to kill her.

       Second, petitioner describes an incident where the rickshaw in which she and a friend were

riding was rammed from behind by another “baby taxi” (a motorized rickshaw). Petitioner and her

friend were injured. Petitioner alleges that the men in the baby taxi were part of the Moulabadi.

       Finally, in 1998, after petitioner came to the United States, petitioner alleges that the

Moulabadi destroyed part of a boundary wall being built around her family house in Bangladesh.

Petitioner’s brother complained to the police. The police were apparently investigating the

destruction of the wall at the time of the hearing. Petitioner however, indicated that the government,

in general, does nothing to stop these types of incidents of intimidation.

       The immigration judge found most of petitioner’s testimony, and that of the rest of her

witnesses, incredible. In particular, he questioned petitioner’s version of events with respect to all

of the specific incidents of past persecution. He also questioned whether the specific incidents, if

true, constituted mere harassment rather than persecution. As a result of these concerns, he denied

her the requested relief. The Board of Immigration Appeals affirmed the immigration judge’s

decision without issuing an opinion.


                                                  2
                                             ANALYSIS

        We review the factual findings underlying the immigration judge’s denial of asylum with

great deference, and we uphold them on review unless “any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). In order to reverse, we must find

that “the evidence not only supports a contrary conclusion, but indeed compels it.” Klawitter v.

I.N.S., 970 F.2d 149, 152 (6th Cir. 1992) (italics in original).

        Petitioner’s entire argument on appeal, in a cursory fashion, invites us to reexamine the

evidence presented at the hearing and find that it amounts to past persecution. From that past

persecution, petitioner argues, we must find a presumption that petitioner would suffer future

persecution. We cannot do as petitioner requests.

        Because the immigration judge’s findings are due great deference, we cannot say that the

evidence on the record compels a different finding than the one he made. We cannot find that

petitioner’s evidence establishes past persecution given the many problems the immigration judge

identified with the credibility of petitioner’s evidence.

        Furthermore, we do not disagree with the immigration judge that even if petitioner’s

evidence is true, the incidents in question amount to harassment, but do not rise to the level of

persecution. Mikhailevitch v. I.N.S., 146 F.3d 384, 389-90 (6th Cir. 1998). We cannot find a history

of past persecution in this case on the record before us.

                                           CONCLUSION

        For the foregoing reasons, we AFFIRM the decision of the Board of Immigration

Appeals and DISMISS the petition for review.




                                                   3